            Case 1:21-mj-00229-ZMF Document 8 Filed 03/08/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :       CASE NO. 1:21-MJ-229-ZMF
               v.                            :
                                             :
ZACHARY WILSON,                              :
                                             :
                       Defendant.            :

             CONSENT MOTION TO CONTINUE PRELIMINARY HEARING
               AND TO EXCLUDE TIME UNDER SPEEDY TRIAL ACT

       Pursuant to Rule 5.1(d) of the Federal Rules of Criminal Procedure and 18 U.S.C. § 3161

(The Speedy Trial Act), the parties in the above captioned case, by and through the undersigned

Assistant United States Attorney, and through defense counsel, respectfully move this Court to

continue the scheduled hearing of March 12, 2021 (scheduled as an initial appearance), extend the

30-day time period for filing of the indictment by another 90 days, and to schedule a preliminary

hearing date an additional 90 days out. The parties submit that good cause exists and request that

the indictment return date and the preliminary hearing date be continued for at least another 90

days beyond the currently scheduled dates and that time be excluded from the Speedy Trial clock

for the reasons stated herein.

       1.      On February 12, 2021, the defendant was charged in a criminal complaint with

knowingly entering or remaining in any restricted Capitol building or grounds without lawful

authority in violation of 18 U.S.C. § 1752(a)(1) and (2).

       2.      The defendant was arrested in Western District of Missouri where he appeared for

his initial appearance on February 19, 2021. Wilson was released with pretrial conditions.

       3.      Wilson has not yet appeared before this Court. This Court scheduled a preliminary

hearing for March 12, 2021 (21 days from the date of Wilson’s initial appearance in Missouri).
            Case 1:21-mj-00229-ZMF Document 8 Filed 03/08/21 Page 2 of 4




       4.      This is the first request for extension of time.

       5.      Without a continuance or extension, preliminary hearings must be held within 21

days of the initial appearance if the defendant is not in custody. Fed. R. Crim. P. 5.1(c). Moreover,

without an extension, an indictment or information must be filed within 30 days of the arrest. 18

U.S.C. § 3161(b).

       6.      Continuances of preliminary hearings may be granted with the defendant’s consent

upon a showing of good cause, taking into account the public interest in the prompt disposition of

criminal cases. Fed. R. Crim. P. 5.1(d). Moreover, the Speedy Trial Act permits the Court to

extend the 30 day period between arrest and indictment if it finds that it would be unreasonable to

expect the return within 30-days or because the facts upon which the grand jury must base its

determination is unusual or complex. 18 U.S.C. § 3161(h)(7)(B)(iii).

       7.      The parties submit that there is good cause to continue the preliminary hearing, to

extend the time for filing the indictment, and to exclude the delay from the Speedy Trial

computation on a number of bases.

       8.      The parties submit that the ends of justice served by a continuance and extension

outweigh the best interest of the public and the defendant in a speedy trial. 18 U.S.C. § 3161

(h)(7)(A). The government and counsel for the defendant have conferred and are continuing to

communicate in an effort to resolve this matter. The current restrictions on counsel, particularly

those impacting defense counsel’s ability to communicate with his client and the pandemic, have

slowed this process.

               a.      As part of the “ends of justice” analysis the Court considers, “[w]hether the

       case is so unusual or so complex, due to the number of defendants, the nature of the

                                                  2
  Case 1:21-mj-00229-ZMF Document 8 Filed 03/08/21 Page 3 of 4




prosecution, or the existence of novel questions of fact or law, that it is unreasonable to

expect adequate preparation for pretrial proceedings within the time limits established by

this section.” 18 U.S.C. § 3161(h)(7)(B)(ii). In this case, it would be unreasonable to

expect adequate preparation for a preliminary hearing by March 12, 2021. The United

States has diligently been working to collect, review, and process the massive amount of

discovery generated from the January 6th riot cases. However, the case presents significant

logistical complexity, and the United States is considering additional possible charges

beyond those contained in the complaint. Specifically, this case involves hours of video

footage; many different witnesses; and large amounts of records from various sources.

Given the complexity of the case, the number of witnesses, the parties request an additional

continuance so both parties can be prepared for the upcoming hearing. Further, the parties

are in the process of negotiating, and the additional time that has been requested would

facilitate possible pre-indictment resolution of these charges. The parties need at least

another 90 days to prepare.

       b.      For the same reasons outlined above, the delay in filing the indictment is

also justified, as it would be unreasonable to expect the return and filing of the indictment

within the period specified in section 18 U.S.C. § 3161(b) (within 30 days) because the

facts upon which the grand jury must base its determination are unusually complex. See

18 U.S.C. § 3161(h)(7)(B)(iii).

       c.      Finally, requiring a preliminary hearing as currently scheduled would deny

counsel for the defendant and the undersigned attorney for the United States the reasonable

time necessary for effective preparation, taking into account the exercise of due diligence.

                                         3
             Case 1:21-mj-00229-ZMF Document 8 Filed 03/08/21 Page 4 of 4




        18 U.S.C. § 3161 (h)(7)(B)(iv). Failure to grant the continuance of the preliminary hearing

        and the extension of the time for indictment would be likely result in a miscarriage of

        justice. 18 U.S.C. § 3161 (h)(7)(B)(i).

        9.      Mr. Wilson will not be prejudiced by the requested continuance and extension in

that he is not in custody and agrees that the time between this motion and the newly set preliminary

hearing and indictment return date should be excluded under the Speedy Trial Act.

        10.     The parties agree that the complaint will remain in full force and effect through the

new initial appearance date scheduled by the Court. The parties agree that this stipulation and any

order resulting therefrom shall not affect any previous order of pretrial detention or pretrial release.

        11.     The parties, therefore, respectfully request that the preliminary hearing and the date

by which an information or an indictment must be filed be continued for 90 days. The parties

agree that “the ends of justice served by the granting of such continuance [will] outweigh the best

interests of the public and the defendant in a speedy trial,” 18 U.S.C. § 3161(h)(7)(A), and the

parties request an order to that end. The parties agree that pursuant to Rule 5.1(d) of the Federal

Rules of Criminal Procedure and 18 U.S.C. § 3161, the time from this filing and the new hearing

date, shall be excluded in computing the date for speedy trial in this case.

                                                Respectfully submitted,

                                                CHANNING D. PHILLIPS
                                                ACTING UNITED STATES ATTORNEY

                                        By:       /s/ Jacob J. Strain
                                                JACOB J. STRAIN (UT#:12680)
                                                Assistant United States Attorney
                                                555 4th Street, N.W.
                                                Washington, D.C. 20530
                                                (801) 524-5682 | Jacob.Strain@usdoj.gov

                                                   4
